                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

JUIVONNE LITTLEJOHN,

               Plaintiff,
                                                       File no: 2:17-CV-143
v.
                                                       HON. ROBERT J. JONKER
L. HEINRITZ, et al.,

               Defendants.
                                 /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on September 13, 2018 (ECF No. 17). The Report and

Recommendation was initially mailed to Plaintiff on September 13, 2018. It was re-mailed to

Plaintiff on September 28, 2018, after the Court was notified Plaintiff was at a new location. No

objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 17) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s motion to revoke Plaintiff’s in forma

pauperis status (ECF No. 12) is GRANTED.

        IT IS FURTHER ORDERED that Plaintiff has twenty-eight (28) days to pay the entire civil

action filing fee of $400.00. If Plaintiff fails to do so, his case will be dismissed without prejudice,

with Plaintiff still owing the $400.00 filing fee.



Date:    October 24, 2018                      /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
